Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-11 of S. Yano et al., App. No. 17/105,855 (Nov. 27, 2020) are pending and subject to restriction and an election of species requirement.  

Election/Restrictions

There are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.  MPEP § 803(I).  In the instant case, restriction to one of the following inventions is required under 35 U.S.C. 121:

(I)	Claims 1-7 drawn to a protected amino acid or a protected peptide protected by an alkyldiphenylmethane compound represented by formula (1), classified in class C07F71804;

(II)	Claim 8 drawn to a method for producing peptide in a liquid phase, comprising:

comprising a step of reacting in a solvent a first protected amino acid or a first protected peptide comprising a protected functional group selected from carboxy group, hydroxy group, amino group, amido group and mercapto group with 

a second protected amino acid or a second protected peptide comprising functional group that is different from the first protected amino acid functional group or the first protected peptide functional group 

wherein the first and second protected functional groups are protected by reaction with an alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end,

classified in class C07K1/06, not further classifiable by subclass due to claim breadth and C07F7/02 not further classifiable by subclass due to claim breadth; 

(III)	Claim 9 drawn to a method for producing peptide comprising:

condensing an alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end with the C-terminal carboxy group of N-protected amino acid or N-protected peptide 

classified in class C07K1/06, not further classifiable by subclass due to claim breadth and C07F7/02 not further classifiable by subclass due to claim breadth; 

(IV)	Claim 10 drawn to a method for producing peptide comprising:

condensing an alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end with the side chain of mercapto group of N-protected and C-protected amino acid or N-protected and C-protected peptide 

classified in class C07K1/06, not further classifiable by subclass due to claim breadth and C07F7/02 not further classifiable by subclass due to claim breadth; 

(V)	Claim 11 drawn to a method for producing peptide comprising:

condensing an alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end with the side chain of amido group of N-protected and C-protected amino acid or N-protected and C-protected peptide, or with the amido group of N-protected and C-amido amino acid or N-protected and C-amidopeptide 

classified in class C07K1/06, not further classifiable by subclass due to claim breadth and C07F7/02 not further classifiable by subclass due to claim breadth; 

Applicant is requires to elected a single disclosed or grouping of patentably indistinct species pursuant to the provisional election of species requirement detailed below.  


Groups (I) Is Distinct from Any of Groups (II) through (V) as Product Made and Process of Making

Inventions (I) is directed to a product that can be used in the peptide producing process of any of inventions (II)-(V).  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the peptides of inventions (II)-(V) can be prepared by materially different processes using protecting agents materially different from those claimed in invention (I), as well known in the art.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 

Groups (II) through (V) Are Directed to Distinct Processes

Inventions (II)-(V) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

Inventions (III) through (V) are distinct for the following reasons.  First, they have a materially different design, mode of operation, function, or effect.  That is, each of inventions (III) through (V) is directed to the protection of different functional groups of the amino acid or peptide; albeit with the same Markush compound group of “alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end”.  The invention groups are mutually exclusive because there is no product that would infringe any two of the identified inventions because each invention requires protection of a different amino acid/ peptide different functional group.  Thus, the inventions as claimed do not encompass overlapping subject matter.  

Invention (II) is distinct from any of inventions (III) through (V) for the following reasons.  First, they have a materially different design, mode of operation, function, or effect.  That is, invention (II) requires that “a second protected amino acid or a second protected peptide comprising functional group that is different from the first protected amino acid functional group” and “wherein the first and second protected functional groups are [both] protected by reaction with an alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end”.  None of Groups (III) through (IV) require these limitations.  The overlap of invention (II) with any of inventions (III) through (V) is small because it is the limited to the case where: (1) at least one functional group of Group (II) meets a functional group limitation a (III) through (IV) group; (2) then the (III) through 

Finally, there is no evidence of record supporting that any two inventions among Groups (II) through (V) are obvious variants.  

Search Burden

A serious burden may be shown where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), e.g., searching different electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. MPEP § 808.02.  Patents need not be cited to show different fields of search.  MPEP § 808.02.  In the instant case, the processes of invention (II) –(V) are claimed broadly, because they are directed to any peptide and any “alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end”.  These factors lead to generally complicated searching within multiple data bases, including electronic compound databases, such as CAS and CAPLUS (see https://www.cas.org) as well as electronic synthetic-process databases, such as CASREACT and, including keyword searches in Google Scholar keyword search, EAST, and hand searching of general chemical literature and books regarding synthetic methodology.  The CAS/CAPLUS/CASREACT searches will necessarily require design of numerous different structure search queries to perform a comprehensive search of the genus of “alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end”.  As such, a serious search burden is established for these reasons.  


Provisional Election of Species

Claims 23-43 are generic to the  patentably distinct species disclosed in the specification. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable  as follows.

If Group (I) is elected Applicant is required to elected a single disclosed species of a protected amino acid or a protected peptide protected by an alkyldiphenylmethane compound represented by formula (1); and

If any of Groups (II) though (V) is elected Applicant is required to elected a single disclosed species of an alkyldiphenylmethane compound comprising an alkoxy group substituted with a silyl group at its end.

Species are disclosed in the specification at pages 17-22.  

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the species or groupings of patentably indistinct species require employing different search strategies or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Requirement for Election and Means of Traversal

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as discussed above.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Joint Inventors, Correction of Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622